Citation Nr: 0505882	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  97-11 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to an initial compensable disability 
evaluation for a right hydrocele and status post bilateral 
varicocelectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1981 to November 1984 and from March 1986 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating action which 
denied service connection for a right knee disability and 
which granted service connection for a right hydrocele and 
status post bilateral varicocelectomy and assigned a 
noncompensable evaluation, effective from July 1995, for this 
disorder.  Also in November 1996, the Department of Veterans 
Affairs Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico notified the veteran of the decision.  Following 
receipt of the notification, the veteran perfected a timely 
appeal with respect to the denial of service connection for a 
right knee disability and the assignment of a noncompensable 
evaluation for the service-connected genitourinary disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran does not have a right knee disability 
associated with his active military duty.  

3.  The service-connected right hydrocele and status post 
bilateral varicocelectomy is manifested by complaints of 
painful and swollen testicles, with objective evaluation 
findings of a right scrotal enlargement secondary to a 
hydrocele.  However, no urinary frequency or hesitancy, 
decreased force or stream, dysuria, urethral discharge, 
urinary incontinence, recurrent urinary tract infection, 
renal colic or bladder stones, acute nephritis, malignancy of 
the urinary tract, trauma to the penis or testicle, 
hospitalizations for urinary tract disease, or the need for 
catheterization, dilatation, drainage procedures, diet 
therapy, medications, or invasive procedures has been shown.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated 
during active military duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

2.  The criteria for an initial compensable disability rating 
for the service-connected right hydrocele and status post 
bilateral varicocelectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.115, 
Diagnostic Code 7527 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

In an April 2002 letter in the present case, the RO discussed 
the type of evidence necessary to support the veteran's 
service connection and initial compensable rating claims.  In 
particular, the RO notified the veteran that VA would make 
reasonable efforts to help him obtain such necessary evidence 
but that he must provide enough information so that VA could 
request the relevant records.  Also, the RO advised the 
veteran of his opportunity to submit "information describing 
additional evidence or . . . the evidence itself."  

Furthermore, the November 1996 rating decision, the January 
1997 statement of the case (SOC), and the multiple 
supplemental statements of the case (SSOCs) issued in March 
1999, August 1999, and December 2003 notified the veteran of 
the relevant criteria and evidence necessary to substantiate 
the issues on appeal.  These documents also included a 
discussion of the evidence of record, adjudicative actions 
taken, and the reasons and bases for the denial of these 
claims.  

Moreover, the veteran has been accorded several pertinent VA 
examinations during the current appeal.  In this regard, the 
Board notes that, in a September 2004 statement, the 
veteran's representative argued that "the VA examinations of 
record" are inadequate due to the fact that they were 
conducted without allowing the examiners opportunities to 
review the veteran's claims folder.  Further review of the 
veteran's claims folder indicates that the examiner who 
conducted the VA genitourinary evaluation in June 2002 did 
not have access to the veteran's file.  It is unclear, from a 
review of the report of the VA genitourinary examination 
completed in November 1997, whether the examiner who 
conducted that evaluation had had the opportunity to review 
the veteran's claims folder.  (A careful review of the report 
of the November 1997 VA joints examination indicates that the 
examiner who completed that evaluation had access to the 
veteran's claims file.)  

Significantly, however, both the November 1997 and June 2002 
VA examinations provide sufficient evidence with which to 
evaluate the veteran's service-connected right hydrocele and 
status post bilateral varicocelectomy.  See 38 C.F.R. 
§3.324(b).  Furthermore, the records of outpatient treatment 
that the veteran received after the most recent VA 
genitourinary evaluation in June 2002 do not reflect an 
increase in the severity of this service-connected disorder.  
See 38 C.F.R. §3.327(a).  As such, the Board finds that a 
remand to accord the RO an opportunity to schedule the 
veteran for a VA genitourinary examination in which the 
examiner has access to, and a chance to review, the veteran's 
claims folder prior to the evaluation is not necessary.  

Moreover, all available relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA with 
regard to the issues on appeal.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  Service Connection For A Right Knee Disability

A.  Factual Background

According to the service medical records, in September 1989, 
the veteran sustained blunt trauma to his right knee when he 
hit this joint against a raised deck vent while throwing a 
heavy line to shore.  A physical examination conducted on the 
veteran's right knee demonstrated decreased flexion due to 
pain and no increase in lateral or medial laxity or in 
anterior or posterior drawer signs.  

At a follow-up treatment session conducted approximately two 
weeks later in October 1989, the veteran reported continued 
right knee pain.  A physical evaluation showed slight 
tenderness, full range of motion with hesitancy secondary to 
pain, and no edema or warmth.  X-rays taken of this joint 
were normal.  The examiner diagnosed a right knee contusion.  
Subsequent follow-up evaluations completed on the veteran's 
right knee in October 1989 reflected normal range of motion, 
subpatellar tenderness, stability, motor function of 4+/5, 
and no swelling.  At the end of the month, the veteran's 
right knee contusion was found to have resolved nearly 
completely.  

A termination examination conducted in April 1995 included 
complaints of intermittent right knee swelling with pertinent 
objective evaluation findings of a positive McMurray's test, 
no swelling or crepitance, limited range of motion with full 
flexion, negative Lachman's test, as well as negative 
anterior and posterior drawer's test.  The examiner 
recommended an orthopedic evaluation.  

A follow-up orthopedic examination conducted on the veteran's 
right knee in June 1995 demonstrated full range of motion and 
no instability.  X-rays taken of this joint were normal.  

According to relevant post-service medical records, a 
physical examination conducted on the veteran's right knee at 
a July 1995 VA outpatient treatment session reflected 
tenderness, range of motion from zero to 130 degrees, and no 
instability.  MRI completed on the veteran's right knee was 
essentially unremarkable.  

At an October 1995 VA outpatient treatment session, the 
veteran complained of right knee pain and swelling.  A 
physical examination of this joint demonstrated full active 
range of motion, 5/5 strength, and no instability.  The 
examiner assessed right knee pain secondary to degenerative 
disease at the right patella.  X-rays taken of the veteran's 
right knee showed no evidence of a fracture or dislocation, 
and MRI completed on this joint was negative.  

At a January 1996 VA outpatient treatment session, the 
veteran complained of right knee pain.  The examiner 
described the veteran's right knee condition as right 
patellofemoral syndrome.  

At an August 1996 VA general medical examination, the veteran 
complained of right knee pain.  A musculoskeletal evaluation 
demonstrated pain in the right knee with normal muscles and 
coordination and no evidence of pathology.  The examiner 
concluded that the musculoskeletal examination was normal and 
described the functional effects as "[p]atellofemoral 
syndrome status post trauma."  

Approximately three weeks later in September 1996, the 
veteran underwent a VA joints examination.  At that time, he 
complained of pain, cramps, and stiffness of his right knee.  
A physical evaluation of this joint demonstrated full range 
of motion as well as no tenderness to palpation, swelling, 
deformities, crepitus, instability, or muscle atrophy.  The 
examiner concluded that orthopedic examination of the 
veteran's right knee was negative.  

A physical examination conducted at a September 1997 VA 
outpatient treatment session indicated that the veteran's 
right knee was intact.  

In November 1997, the veteran underwent a VA joints 
examination.  At that time, he described moderate right knee 
pain, stiffness, swelling, and heat.  He denied locking, 
dislocations, or recurrent subluxation of this joint but 
discussed fatigability and a lack of endurance of his right 
knee.  In addition, he noted that he does not receive medical 
treatment for his right knee condition and that, instead, he 
uses hot pads, cold pads, and medications.  Precipitating 
factors are cold and rainy days.  He denied needing any 
assistive devices to walk or undergoing any pertinent 
surgeries.  He stated that he completes his daily household 
activities with pain in his right knee but cannot participate 
in sports such as basketball, cycling, or softball.  

A physical examination of the veteran's right knee 
demonstrated full range of motion with no pain, a normal gait 
cycle, no ankylosis, and no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat or abnormal movements, or guarding movements.  
The examiner found that the veteran had no unusual shoe wear 
pattern which would indicate abnormal weightbearing.  The 
examiner concluded that the musculoskeletal evaluation of the 
veteran's right knee was negative and that, following a 
review of the service medical records, the current 
post-service examination provided no evidence of residuals of 
the right knee injury that the veteran had sustained during 
his active military duty.  In support of these conclusions, 
the examiner cited post-service X-rays and MRI completed on 
the veteran's right knee which were negative.  

A May 2001 VA outpatient musculoskeletal examination was 
positive for joint pain or swelling.  A January 2003 VA 
outpatient musculoskeletal evaluation was positive for 
myalgias.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if 
arthritis became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The Board notes the veteran's contentions that he injured his 
right knee during his active military duty and that, since 
that injury, he has experienced continued right knee 
symptoms, including pain and intermittent swelling.  See, 
e.g., October 1997 hearing transcript (T.) at 2-7, 12-13.  
Significantly, however, the competent evidence of record does 
not support the veteran's assertion that he incurred a right 
knee disability as a result of his active service.  

The Board acknowledges that the service medical records 
reflect treatment for injuries sustained to the right knee 
between September and October 1989 after the veteran hit his 
right knee against a raised deck vent while throwing a heavy 
line to shore.  Pertinent pathology included decreased 
flexion due to pain, subpatellar tenderness, and motor 
function of 4+/5.  However, X-rays taken of the veteran's 
right knee were normal, and an examination of this joint 
which was conducted at the end of October 1989 resulted in 
the examiner's conclusion that the veteran's right knee 
contusion had resolved nearly completely.  Although in April 
1995 the veteran complained of pain and intermittent swelling 
in his right knee and a physical examination completed at 
that time reflected a positive McMurray's test and limited 
range of motion (with full flexion), a follow-up orthopedic 
evaluation conducted on his right knee two months later in 
June 1995 demonstrated full range of motion, no instability, 
and normal radiographic studies.  

Significantly, relevant post-service medical records have 
failed to provide competent evidence of a diagnosis of a 
right knee disability.  For instance, although the examiner 
who conducted the October 1995 VA outpatient physical 
examination assessed right knee pain secondary to 
degenerative disease at the right patella, X-rays taken of 
the veteran's right knee showed no evidence of a fracture or 
dislocation, and MRI completed on this joint was negative.  

Importantly, the examiner who conducted the August 1996 VA 
general medical examination and who assessed patellofemoral 
syndrome status post trauma also concluded that the 
musculoskeletal evaluation of the veteran's right knee was 
normal.  Furthermore, the examiner who conducted the 
September 1996 VA joints examination found no relevant 
pathology associated with the veteran's right knee.  In 
addition, the examiner who conducted the November 1997 VA 
joints examination concluded that the musculoskeletal 
evaluation of the veteran's right knee was negative.  In 
fact, following a review of the service medical records as 
well as a physical examination of the veteran's right knee, 
this physician expressed his opinion that the current 
post-service evaluation provided no evidence of residuals of 
the right knee injury that the veteran had sustained during 
his active military duty.  In support of these conclusions, 
the examiner cited post-service X-rays and MRI completed on 
the veteran's right knee which were negative.  

The Board further acknowledges that, on several occasions 
between January 1996 and January 2003, assessments of right 
patellofemoral syndrome, joint pain, and myalgia have been 
made.  Significantly, however, pain itself is not analogous 
to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  In particular, with regard to a service 
connection claim, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Id.  

In the present case, therefore, a competent diagnosis of a 
right knee disability has not been made.  Without competent 
evidence of a diagnosed right knee disability associated with 
active duty, service connection for the disorder cannot be 
granted.  In the present case, therefore, the preponderance 
of the evidence is, therefore, against the veteran's claim 
for service connection for a right knee disability, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  

III.  Initial Compensable Rating For Service-Connected Right 
Hydrocele And Status Post Bilateral Varicocelectomy

A.  Factual Background

According to the service medical records, in March 1991, the 
veteran underwent a blateral varicocelectomy.  A follow-up 
physical examination completed later in that month showed 
that the surgical wounds had healed well (with no signs of 
infection) except for persistent left scrotal pain.  In 
addition, diagnoses of a right hydrocele were made in April 
and May 1995.  A scrotal sonogram completed in June 1995 
confirmed a diagnosis of a right hydrocele.  

At the August 1996 VA general medical examination, the 
veteran complained of a right hydrocele.  A physical 
evaluation of the veteran's genitourinary system demonstrated 
a right hydrocele, status post varicocelectomy, and normal 
external genitalia to age and sex.  The examiner diagnosed a 
right hydrocele and referred the reader to the report of the 
urological evaluation.  

In September 1996, the veteran underwent a VA testes (trauma 
or disease) examination.  A physical evaluation conducted at 
that time demonstrated a soft abdomen with bilateral inguinal 
surgical scars and no masses or tenderness; normal penis, 
scrotum, and testes; no palpable hydroceles; a normal 
sphincter tone; no masses; a soft and small prostate; and no 
testicular atrophy.  The examiner diagnosed status post 
bilateral varicocelectomy, chronic testicular pain, and a 
large right hydrocele.  

In November 1996, the RO in North Little Rock, Arkansas 
granted service connection for a right hydrocele and status 
post bilateral varicocelectomy and assigned a noncompensable 
evaluation to this disorder, effective from July 1995.  
Following receipt of notification of the decision by the San 
Juan RO, the veteran perfected a timely appeal with respect 
to the noncompensable evaluation assigned to this 
service-connected genitourinary disorder.  

According to the relevant evidence received during the 
current appeal, a VA outpatient genitourinary examination 
completed in July 1995 provided no new physical findings.  A 
May 1997 VA outpatient evaluation reflected right scrotal 
enlargement with local discomfort.  A follow-up treatment 
session conducted in June 1997 confirmed the finding of a 
right hydrocele.  

In November 1997, the veteran underwent a VA genitourinary 
examination.  At that time, he complained of local right 
testicular pain as well as urinary frequency four to five 
times per night since July or August 1997.  The examiner 
noted that a scrotal sonogram completed in May 1997 had 
reflected a right hydrocele.  A physical examination 
conducted at the November 1997 evaluation reflected a soft 
abdomen with no mass or hernia, a normal penis, a right 
scrotal mass, a normal sphincter tone, no mass, and a soft 
small prostate.  The examiner diagnosed a right hydrocele as 
well as urinary frequency of unknown cause.  

In March 1999, the veteran complained of left testicular 
pain.  A physical examination reflected a moderate right 
hydrocele but no palpable mass on the veteran's left 
testicle.  

A sonogram completed on the veteran's scrotum in April 1999 
reflected bilateral hydroceles (right greater than left) as 
well as changes of chronic epididymitis.  At a VA outpatient 
treatment session conducted in the following month, the 
veteran described recurrent testicular pain.  

In June 2002, the veteran underwent a VA genitourinary 
examination.  In the report of this examination, the examiner 
noted that the veteran did not complain of lethargy, 
weakness, anorexia, weight loss or weight gain, urinary 
frequency or hesitancy, or decreased force or stream or 
dysuria.  The veteran denied having a history of urinary 
incontinence, recurrent urinary tract infection, renal colic 
or bladder stones, acute nephritis, malignancy of the urinary 
tract, trauma to his penis or testicle, or vasectomy.  
Further, he admitted that he did not have any 
hospitalizations for urinary tract disease within the past 
year.  He also denied ever undergoing catheterization, 
dilatation, any drainage procedures, diet therapy, 
medications, or invasive procedures.  

The veteran complained of left chronic orchialgia 
approximately nine years prior to the VA examination (after a 
varicocele was repaired).  He further noted that this 
condition interferes with his occupation because it causes 
him to have to change from a sitting position to an upright 
position.  He also noted that, due to his chronic pain, he 
cannot participation in activities such as softball.  In 
addition, he described a recent episode of erectile 
dysfunction.  

A physical examination demonstrated testicles which were 
descended and palpable with a soft consistency and no 
atrophy, bilateral inguinoscrotal scars, no masses of the 
rectal walls, a small prostate (grade I/grade IV) with a soft 
consistency at the area of the apex, a very tiny (.5) nodule 
of soft consistency, seminal vesicles which were not 
palpable, present and symmetric femoral pulses, a right 
scrotal enlargement secondary to a hydrocele, and no fistula, 
circumcision, urethral discharge, penis lesions.  A scrotal 
sonogram showed bilateral hydrocele with intact testicles.  
The examiner diagnosed bilateral hydroceles (right greater 
than left), a prostatic nodule of unknown etiology, and a 
history of bilateral varicocelectomies.  

A September 2002 biopsy of the veteran's prostate reflected 
bilateral hydroceles.  A VA outpatient genitourinary 
examination conducted in January 2003 was negative with 
regard to dysuria, frequency, hesitancy, hematuria, and 
discharge.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  As the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, the entire period is considered 
for the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

The veteran's service-connected genitourinary disorder has 
been rated under Diagnostic Code 7527.  According to this 
Code, prostate gland injuries, infections, hypertrophy, and 
post-operative residuals are evaluated as voiding dysfunction 
or urinary tract infection, whichever condition is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2004).  

Voiding dysfunction is rated based upon the particular 
condition, to include urine leakage, frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a (2004).  Continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence will be rated in the 
following manner.  Specifically, evidence that such a 
condition requires the wearing of absorbent materials which 
must be changed less than two times per day will result in 
the assignment of a 20 percent disability rating.  Id.  The 
next higher evaluation of 40 percent requires evidence that 
absorbent materials are required to be worn and to be changed 
two to four times per day.  Id.  The highest rating for 
voiding dysfunction, 60 percent, necessitates evidence of the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  Id.  

With regard to urinary frequency conditions, evidence of a 
daytime voiding interval between two and three hours or of 
awakening to void two times per night will result in the 
assignment of a 10 percent disability rating.  Id.  The next 
higher evaluation of 20 percent requires evidence of a 
daytime voiding interval between one and two hours or of 
awakening to void three to four times per night.  Id.  The 
highest rating of 40 percent requires evidence of a daytime 
voiding interval of less than one hour or of awakening to 
void five or more times per night.  Id.  

According to the relevant criteria evaluating impairment 
resulting from obstructed voiding, obstructive symptomatology 
with or without stricture disease requiring dilatation one to 
two times per year warrants a noncompensable disability 
rating.  Id.  A compensable disability evaluation of 
10 percent requires marked obstructive symptomatology 
(including hesitancy, a slow or weak stream, and decreased 
force of stream) with any one or combination of the 
following:  (1)  post void residuals greater than 150 cc, 
(2)  uroflowmetry reflecting markedly diminished peak flow 
rate of less than 10 cc/sec, (3)  recurrent urinary tract 
infections secondary to obstruction, and (4)  stricture 
disease requiring periodic dilatation every two to three 
months.  Id.  The highest rating of 30 percent necessitates 
evidence of urinary retention requiring intermittent or 
continuous catheterization.  Id.  

Additionally, with regard to urinary tract infections, 
evidence of long-term drug therapy, one to two 
hospitalizations per year, and/or the need for intermittent 
intensive management warrants the assignment of a 10 percent 
disability rating.  Id.  The highest rating of 30 percent 
necessitates evidence of recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year) and/or continuous intensive management.  Id.  

Throughout the current appeal, the veteran has contended that 
his service-connected right hydrocele and status post 
bilateral varicocelectomy is more severe than the current 
noncompensable rating indicates.  In particular, the veteran 
has described painful and swollen testicles.  See, e.g., 
T. at 10-13.  The veteran's descriptions of this 
service-connected pathology are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, the veteran's descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

In this regard, the Board acknowledges that the pertinent 
medical records reflect the veteran's complaints of recurrent 
testicular pain as well as objective evaluation findings of a 
right scrotal enlargement secondary to a hydrocele.  In 
addition, at the November 1997 VA genitourinary examination, 
the veteran complained of local right testicular pain as well 
as urinary frequency four to five times per night since July 
or August 1997.  

Significantly, however, the remainder of the medical 
evaluations has reflected no complaints of urinary frequency 
or hesitancy, decreased force or stream, or dysuria and have 
provided objective evaluation findings of no urethral 
discharge.  In fact, at the VA genitourinary examination 
conducted in June 2002, the veteran specifically denied 
having any urinary incontinence, recurrent urinary tract 
infection, renal colic or bladder stones, acute nephritis, 
malignancy of the urinary tract, trauma to his penis or 
testicle, hospitalizations for urinary tract disease within 
the past year, or need for catheterization, dilatation, 
drainage procedures, diet therapy, medications, or invasive 
procedures.  

Without evidence of urinary frequency or hesitancy, decreased 
force or stream, dysuria, urethral discharge, urinary 
incontinence, recurrent urinary tract infection, 
hospitalizations for urinary tract disease within the past 
year, or the need for catheterization, dilatation, drainage 
procedures, diet therapy, medications, or invasive 
procedures, a compensable rating for the veteran's 
service-connected right hydrocele and status post bilateral 
varicocelectomy is not warranted.  See, 38 C.F.R. § 4.115(a) 
& § 4.115(b), Diagnostic Code 7527 (2004) (which stipulates 
that a compensable evaluation for a pertinent 
service-connected genitourinary disability requires evidence 
of urinary tract infection or a voiding dysfunction, 
including urine leakage, frequency, or obstructed voiding).  

Under these circumstances, therefore, a basis upon which to 
assign an initial compensable schedular rating for the 
veteran's service-connected right hydrocele and status post 
bilateral varicocelectomy has not been presented.  His appeal 
regarding this claim must, then, be denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected right 
hydrocele and status post bilateral varicocelectomy results 
in marked interference with his employment or requires 
frequent periods of hospitalization.  Rather, the Board notes 
that the percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that the 
service-connected right hydrocele and status post bilateral 
varicocelectomy results in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  


ORDER

Service connection for a right knee disability is denied.  

An initial compensable disability rating for the 
service-connected right hydrocele and status post bilateral 
varicocelectomy is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


